56 F.3d 72NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Sabil M. MUJAHID, a/k/a Terry Smith, Plaintiff-Appellant,v.Jeffery TOM, Chairman Halawa High Security Facility; HenryMata, Lt., Chairperson Halawa High SecurityFacility, Tera Harper, ChairpersonHalawa High Security Facility,Defendants-Appellees.
No. 94-15708.
United States Court of Appeals, Ninth Circuit.
Submitted May 2, 1995.*Decided May 5, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Hawaii state prisoner Sabil M. Mujahid appeals pro se the district court's judgment following a bench trial in favor of members of the prison disciplinary committee in Mujahid's 42 U.S.C. Sec. 1983 action alleging that his due process rights were violated when he was disciplined for threatening to use force, making sexual threats and using abusive language to a correction officer.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we dismiss the appeal for Mujahid's failure to comply with Fed.  R. App.  P. 10(b)(2).


3
On appeal, Mujahid challenges several of the district court's factual findings, evidentiary rulings, and conclusions of law.  Mujahid failed, however, to supply this court with the trial transcript or request a copy from the district court.


4
"If the appellant intends to urge on appeal that a finding or conclusion is unsupported by the evidence or is contrary to the evidence, the appellant shall include in the record a transcript of all evidence relevant to such a finding or conclusion."  Fed. R. App.  P. 10(b)(2).  "Based on this rule, we have held that failure to provide relevant portions of a transcript may require dismissal of the appeal."  Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir. 1991) (per curiam); accord, Southwest Admin'rs, Inc. v. Lopez, 781 F.2d 1378, 1378-80 (9th Cir. 1986); Thomas v. Computax Corp., 631 F.2d 139, 141 (9th Cir. 1980).  Without a transcript of the trial proceedings, we cannot review Mujahid's claims of error.  Accordingly, we dismiss Mujahid's appeal.  See Wade, 924 F.2d at 169.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3